UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-5030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE MICHAEL WRAY, a/k/a Dwayne Michael Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:01-cr-00065-HCM-1)


Submitted:   April 23, 2012                   Decided:   May 2, 2012


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Michael Wray, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dwayne Michael Wray, a federal prisoner, appeals the

district court’s order denying relief on his “Motion to Correct

an Unlawful Sentence on Federal Probation Violation.”                 We have

reviewed the record and find no reversible error. *             Accordingly,

we affirm.       United States v. Wray, No. 2:01-cr-00065-HCM-1 (E.D.

Va. Aug. 12, 2011).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented    in   the

materials      before   the    court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




     *
       In reaching this conclusion, we have assumed that Wray is
correct that the district court erred in calculating the
applicable Sentencing Guideline range.       Nevertheless, even
applying the advisory Guideline range for which Wray advocates,
he was sentenced at the bottom of that range. Thus, we conclude
that Wray cannot establish that any procedural error by the
district court resulted in a greater sentence than he would have
otherwise received.



                                        2